DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 8-9, and 15-16 are amended. Claims 5-7, 12-14, and 19-20 are canceled. Claims 1-4, 8-11, and 15-18 are pending in this application.

Claim Objections
Claims 2-4, 9-11, and 16-18 are objected to because of the following informalities:
 	Claims 2-4, recite “A system” in line 1, Examiner suggests replacing “A system” with –The system--.  
 	Claims 9-11, recite “A method” in line 1, Examiner suggests replacing “A method” with –The method--.  
 	Claims 16-18, recite “A system” in line 1, Examiner suggests replacing “A system” with –The system--.  
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 15 recites the limitation “the artificial neural network based on the comparison” is unclear and confusing because the artificial neural network is not performing any action. Also there is no previous comparison step in the claim therefore the Examiner cannot determine what is being compared. For the purpose of examination, the Examiner will interpret “the artificial neural network based on the comparison” as training the artificial neural network based on the training images.
 	Dependent claims 16-18 are rejected since they are dependent on the base claim above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bai et al., US 2020/0289077.
 	Regarding claim 15, a system (fig. 1; para 0009; an imaging system) comprising: 
 	a storage device (para 0039; a non-transitory storage medium) storing: 
 		a plurality of sets of emission data acquired using a first imaging modality (fig. 2, element 102; abstract; para 0029 and 0040; the first and second image acquisition devices can be PET/CT systems; acquiring first training images (i.e., sets of emission data) of one or more imaging subjects using a first image acquisition device (e.g., first modality)); 
 		a plurality of second data sets acquired using a second imaging modality and corresponding to respective ones of the plurality of sets of emission data (fig. 2, element 104; abstract; para 0030 and 0041; the first and second image acquisition devices can be PET/CT systems; acquiring second training images (i.e., respective data set) of the same one or more imaging subjects as the first training images using a second image acquisition device (e.g., second modality)); and 
 		nodes of an artificial neural network (fig. 1, element 16; neural network (NN)); and 
 	a processor to execute processor-executable process steps stored on the storage device to cause the system to (para 0009 and 0039; at least one electronic processor is programmed to): 
 		the artificial neural network based on the comparison (fig. 2, element 110; abstract; para 0035, 0038, and 0044; training a neural network (NN) to transform the first training images into transformed first training images (i.e., output data set) having a minimized value of a difference metric comparing the transformed first training images and the second training images) . 
 	Regarding claim 16, a system according to claim 15, Bai further discloses wherein the artificial neural network is a convolutional network (para 0026, 0031, and 0044), and wherein the processor is to execute processor-executable process steps to cause the system to: 
 	output trained kernels of the modified network to an imaging system (para 0044).
 	Regarding claim 17, a system according to claim 16, Bai further discloses comprising the imaging system, the imaging system to: 
 	acquire a set of emission data using the first imaging modality (fig. 2, element 102; abstract; para 0029 and 0040); 
 	reconstruct a first volume based on the set of emission data (para 0034 and 0040); 
 	acquire a set of transmission data using the second imaging modality (fig. 2, element 104; abstract; para 0030 and 0041); 
 	reconstruct a second volume based on the set of transmission data (para 0034 and 0041); 
 	input the first volume and the second volume to a second convolutional network (fig. 1, element 30; neural network trainer) comprising the trained kernels (figs. 1-2; para 0029-0030 and 0042); and 
 	store a first data set generated by the second convolutional network based on the input first volume and second volume (fig. 1, element 18; para 0037 and 0044).
Regarding claim 18, a system according to claim 15, Bai further discloses  wherein the first imaging modality is an emission imaging modality (para 0029); and 
 	wherein the second imaging modality is a transmission imaging modality (para 0030).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claims 1 and 8, the closest prior art does not teach or suggest the claimed invention having “determine a plurality of sets of emission data acquired using a first imaging modality; reconstruct each of the plurality of sets of emission data to generate a plurality of low-resolution volumes; for each of the plurality of sets of emission data, determine a respective second data set acquired using a second imaging modality;  segment each of the second data sets acquired using the second imaging modality; for each of the plurality of sets of emission data, perform multi-modal reconstruction based on the set of emission data and a respective one of the segmented second data sets to generate a respective higher-resolution volume; input the plurality of low-resolution volumes to an artificial neural network to generate a respective plurality of output volumes; compare the plurality of output volumes with respective ones of the higher-resolution volumes; and modify the artificial neural network based on the comparison”, and a combination of other limitations thereof as recited in the claims.
 	Regarding dependent claims 2-4 and 9-11, the claims have been found allowable due to its dependencies to claims 1 and 8 above.

Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. 
 	Regarding independent claim 15, Applicant does not specifically argue claim 15 but with the claim amendment, claim 15 is rejected under 112(b) rejection. As rejected above, claim 15 recites the limitation “the artificial neural network based on the comparison” is unclear and confusing because the artificial neural network is not performing any action. Also there is no previous comparison step in the claim therefore the Examiner cannot determine what is being compared. For the purpose of examination, the Examiner will interpret “the artificial neural network based on the comparison” as training the artificial neural network based on the training images. Please refer to the art rejection for claim 15 above.

 In view of the above arguments, the Examiner believes the rejections for claims 15-18 are proper and are maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665